DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The Terminal Disclaimer submitted on 11/17/2021 has been approved.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with attorney David Jordan (Reg. No. 50,325) on 03/16/2022. 
The application has been amended as follows: 
In claim 22, line 1, after “claim”, please replace [41] with -- 21 --.
In claim 23, line 1, after “claim”, please replace [41] with -- 21 --.
In claim 24, line 1, after “claim”, please replace [41] with -- 21 --.
In claim 30, line 1, after “claim”, please replace [42] with -- 29 --.
In claim 31, line 1, after “claim”, please replace [42] with -- 29 --.
In claim 32, line 1, after “claim”, please replace [42] with -- 29 --.
In claim 38, line 1, after “claim”, please replace [43] with -- 37 --.
In claim 39, line 1, after “claim”, please replace [43] with -- 37 --.
In claim 40, line 1, after “claim”, please replace [43] with -- 37 --.
End of amendment. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666